In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-3776

C OMMONWEALTH P LAZA C ONDOMINIUM A SSOCIATION,
an Illinois not-for-profit corporation et al.,

                                                Plaintiffs-Appellants,
                                  v.


C ITY OF C HICAGO, a municipal corporation,

                                                 Defendant-Appellee,
                                 and

S AINT JOSEPH H OSPITAL, an Illinois not-for-profit
corporation,

                                  Intervening Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 1:11-cv-02923—Marvin E. Aspen, Judge.



      A RGUED JUNE 5, 2012—D ECIDED A UGUST 30, 2012




  Before B AUER, R OVNER, and H AMILTON, Circuit Judges.
  H AMILTON, Circuit Judge. Plaintiffs Commonwealth
Plaza Condominium Association, Suhail al Chalabi,
2                                             No. 11-3776

Virginia M. Harding, and Darren Moss sued the City of
Chicago in federal court alleging that an opinion of the
Illinois Appellate Court interpreting the Home Rule
Provision of the Illinois Constitution in a zoning dispute
deprived them of constitutional due process. The dis-
trict court dismissed the claim as barred by the Rooker-
Feldman doctrine, under which federal district and
circuit courts lack jurisdiction to review decisions of
state courts. Plaintiffs appeal, and we affirm the
dismissal for lack of jurisdiction.


I. Background
  In 2004, Resurrection Health Care filed an application
to rezone property around Saint Joseph Hospital in Chi-
cago to allow Resurrection to conduct further develop-
ment of the campus. Plaintiffs own property within 250
feet of the property Resurrection sought to rezone. They
attended public hearings about the rezoning and filed
objections to it. In 2006, after those hearings were com-
pleted, the City Council of Chicago approved the
rezoning and amended the Chicago Zoning Ordinance to
establish Institutional Planned Development 1019 (“IPD
1019”), which changed the zoning classification of the
land Resurrection sought to develop.
  Plaintiffs then filed a complaint in state court against
the City of Chicago and other defendants claiming that
the IPD 1019 ordinance violated plaintiffs’ constitutional
rights under the due process clauses of the Illinois and
U.S. Constitutions because it was inconsistent with pro-
visions of the Chicago Zoning Code. The state trial court
No. 11-3776                                                 3

granted summary judgment in favor of the City, finding
that even though IPD 1019 was inconsistent with the
Chicago Zoning Code, that fact alone did not support
an order invalidating IPD 1019. Plaintiffs appealed, and
the Illinois Appellate Court issued a published opinion
affirming the trial court’s decision. The appellate court
held: “The IPD ordinance enacted by the city council
in this case is not rendered unconstitutional simply
because this municipality, a home rule unit, violated
its own self-imposed ordinances in enacting the IPD
ordinance.” Condominium Ass’n of Commowealth Plaza v.
City of Chicago, 924 N.E.2d 596, 606 (Ill. App. 2010). The
Illinois Supreme Court denied plaintiffs’ petition for
leave to appeal, and plaintiffs’ state court action was
then dismissed without prejudice with the agreement
of the parties.
  Having lost in state court, plaintiffs then filed suit in
federal court. Count I of the three-count amended com-
plaint alleges:
     It is now binding law in Cook County, Illinois (the
   jurisdiction of the Illinois Appellate Court, 1st District)
   that a home rule municipality may violate its own,
   duly enacted laws in adopting or amending a
   zoning ordinance. This law deprives all property
   owners in Cook County, including Plaintiffs, the
   right to seek or oppose a proposed amendment of
   existing zoning law affecting their property, of consti-
   tutional due process of law.
Am. Compl. ¶ 22. Plaintiffs asked the district court to
enter a declaratory judgment ruling that this decision
4                                                No. 11-3776

deprived them of property without constitutional due
process. Counts II and III alleged that IPD 1019 violates
plaintiffs’ substantive and procedural due process
rights under the Fourteenth Amendment and is therefore
void. Defendants, in turn, moved to dismiss all counts
for lack of subject-matter jurisdiction and failure to
state a claim on which relief can be granted. The district
court dismissed Count I pursuant to the Rooker-Feldman
doctrine, and Counts II and III as barred by res judicata.
Commonwealth Plaza Condo. Ass’n v. City of Chicago,
2011WL 5830128 (N.D. Ill. Nov. 17, 2011).


II. Analysis
  Plaintiffs appeal only the dismissal of Count I, arguing
that the district court erred in dismissing their claim as
barred by Rooker-Feldman. We have jurisdiction over
this appeal pursuant to 28 U.S.C. § 1291. We review de novo
the district court’s dismissal of a complaint for lack
of subject-matter jurisdiction. Brokaw v. Weaver, 305 F.3d
660, 664 (7th Cir. 2002).
  The Rooker-Feldman doctrine takes its name from
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983). The doctrine, which is a jurisdictional limitation,
“prevents lower federal courts from reviewing state-
court judgments, over which only the United States
Supreme Court has federal appellate jurisdiction.” Crawford
v. Countrywide Home Loans, Inc., 647 F.3d 642, 645 (7th Cir.
2011), citing Skinner v. Switzer, 131 S. Ct. 1289 (2011); see
No. 11-3776                                               5

also Remer v. Burlington Area Sch. Dist., 205 F.3d 990,
996 (7th Cir. 2000) (“[N]o matter how erroneous or uncon-
stitutional the state court judgment may be, the
Supreme Court of the United States is the only federal
court that could have jurisdiction to review a state court
judgment.”). This narrow doctrine deprives federal
district and circuit courts of jurisdiction to hear “cases
brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the
district court proceedings commenced and inviting
district court review and rejection of those judgments.”
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005).
   Plaintiffs’ complaint alleges: “Plaintiffs have exhausted
all state remedies provided by law or equity on the
claims asserted below, and thus appeal to this Court for
the relief requested.” Am. Compl. ¶ 20. Consistent with
this assertion, Count I of plaintiffs’ Complaint expressly
placed before the district court the judgment of the
Illinois Appellate Court, alleging injury from this
“binding law.” Plaintiffs then asked the district court to
“declare by judgment that home rule municipalities in
[Cook County, Illinois] must comply with their own
laws in approving amendment of an existing zoning
ordinance, absent specific repeal of those laws that
would otherwise prohibit such amendment.” Am.
Compl. ¶ 23.
  The district court correctly found that Count I is barred
by the Rooker-Feldman doctrine. Plaintiffs did not suffer
an out-of-court injury and then fail to obtain relief from
6                                               No. 11-3776

the state court. They allege an injury from the state
court judgment rejecting their constitutional challenge
and upholding the rezoning. The “binding law” to
which plaintiffs’ refer as the source of their injury is
the Illinois Appellate Court’s decision itself. See Condomin-
ium Ass’n of Commonwealth Plaza, 924 N.E.2d at 606
(“The IPD ordinance enacted by the city council in this
case is not rendered unconstitutional simply because
this municipality, a home rule unit, violated its own self-
imposed ordinances in enacting the IPD ordinance.”).
Absent that state court ruling, plaintiffs would not have
suffered the alleged injury they are asking the federal
courts to redress, and that is a clear symptom of the Rooker-
Feldman bar. See Holt v. Lake County Bd. of Comm’rs,
408 F.3d 335, 336-37 (7th Cir. 2005) (dismissing § 1983
civil rights case because injury was caused by the
state court judgment).
  The more common Rooker-Feldman fact pattern involves
state court defendants, ordered by the state court to
pay money or take some action, who file a federal suit
claiming injury from that state court judgment. See,
e.g., Garry v. Geils, 82 F.3d 1362, 1367 (7th Cir. 1996) (“In
Homola and Nesses we offered the following rough guide
to determining whether Rooker-Feldman or res judicata
should be applied to a federal plaintiff making a claim
due to unhappiness with a prior state-court ruling: if
the federal plaintiff was the plaintiff in state court,
apply res judicata; if the federal plaintiff was the de-
fendant in state court, apply Rooker-Feldman.”). But these
plaintiffs, who were also plaintiffs in state court, have
pled that the state court ruling is the source of their
No. 11-3776                                                 7

alleged injury. We take them at their word, and that
means the district court properly dismissed the claim
for lack of jurisdiction.
  Plaintiffs attempt to avoid this straightforward ap-
plication of Rooker-Feldman with a creative argument
that would, if accepted, leave the Rooker-Feldman
doctrine in tatters. Plaintiffs build their argument from
the Supreme Court’s recent decision in Skinner v.
Switzer, 131 S. Ct. 1289 (2011), where the Court found that
Skinner’s claim was not barred by Rooker-Feldman
because he was challenging a Texas statute providing
for limited post-conviction DNA testing, rather than the
state court decisions to deny him the requested DNA
testing. Id. at 1298. The Court found: “If a federal plaintiff
presents an independent claim, it is not an impediment
to the exercise of federal jurisdiction that the same or a
related question was earlier aired between the parties
in state court.” Id. at 1297 (internal quotation and altera-
tion marks omitted). Thus, while a state court decision
is not reviewable by lower federal courts, a statute or
rule governing the decision may be challenged in an
independent federal action. Id. at 1298.
  Plaintiffs argue that their challenge is similar to that in
Skinner: they claim they do not challenge the conclusion
of the state courts that IPD 1019 is not void. Rather, as
in Skinner, they cast Count I as a facial constitutional
challenge to a “new rule of law.” The new rule of law
they identify is that adopted by the Illinois Appellate
Court in construing the Illinois Home Rule Provision,
which is Article VII, § 6 of the Illinois Constitution, al-
8                                               No. 11-3776

lowing a home rule municipality to enact conflicting
legislation. As support for this contention, plaintiffs
cite the fact that the Illinois Appellate Court’s decision
was originally released as an unpublished order but
was later released as a precedential opinion for publica-
tion. Under Illinois Supreme Court Rule 23, appellate
courts can dispose of a case by published opinion only
when “the decision establishes a new rule of law or
modifies, explains or criticizes an existing rule of law; or
the decision resolves, creates, or avoids an apparent
conflict of authority within the Appellate Court.” Seizing
on this “new rule” language and what they characterize
as the appellate court’s “unprecedented interpretation” of
the Home Rule Provision, plaintiffs conclude that
the Illinois Appellate Court adopted a “new rule of law.”
  There are several problems with this argument. In
general terms, this argument would effectively under-
mine the Rooker-Feldman doctrine by allowing federal
district and circuit courts to review directly the constitu-
tional correctness of state court opinions. More specifi-
cally, the Illinois Appellate Court’s decision is
simply not a “rule” of the type considered in Skinner. In
Feldman itself, the Supreme Court made clear that the
only “rules” that may be challenged independently in
federal court are those that are “promulgated in a
nonjudicial proceeding.” Feldman, 460 U.S. at 486. The
proceeding before the Illinois Appellate Court here
was plainly judicial. The Supreme Court has explained
the distinction between judicial and legislative pro-
ceedings as follows:
No. 11-3776                                                 9

    A judicial inquiry investigates, declares and enforces
    liabilities as they stand on present or past facts and
    under laws supposed already to exist. That is its
    purpose and end. Legislation on the other hand looks
    to the future and changes existing conditions by
    making a new rule to be applied thereafter to all or
    some part of those subject to its power.
Feldman, 460 U.S. at 477, quoting Prentis v. Atlantic Coast
Line Co., 211 U.S. 210, 226 (1908). The district court cor-
rectly applied this test and found that the Illinois Appellate
Court conducted a judicial inquiry. It decided liabilities
on present facts — the validity of an existing amendment
to the Chicago Zoning Ordinance as challenged by owners
of nearby property — and under existing Illinois law.
   Plaintiffs argue that the appellate court created a
“new rule” because, in their view, the prior Illinois
cases cited by the appellate court are distinguishable
because they did not involve due process claims. Plain-
tiffs’ disagreement with the Illinois Appellate Court’s
application of precedent does not make the court’s
decision a legislative decision. Down that path lies mad-
ness. Adopting plaintiffs’ argument would mean that
nearly every judicial decision could be said to create a
“new rule” since no two cases present identical facts or
arguments. We reject plaintiffs’ argument and agree
with the district court that the state appellate court’s
decision falls squarely within the Supreme Court’s des-
cription of a judicial action.
  As part of their creative effort to avoid Rooker-
Feldman, plaintiffs also run into another basic require-
10                                              No. 11-3776

ment for federal jurisdiction: an actual case or controversy.
U.S. Const. art. III, § 2. Federal courts may not issue
advisory opinions. The Supreme Court has explained:
       A “controversy” in this sense must be one that is
     appropriate for judicial determination. A justiciable
     controversy is thus distinguished from a difference
     or dispute of a hypothetical or abstract character;
     from one that is academic or moot. The controversy
     must be definite and concrete, touching the legal
     relations of parties having adverse legal interests.
     It must be a real and substantial controversy ad-
     mitting of specific relief through a decree of a con-
     clusive character, as distinguished from an opinion
     advising what the law would be upon a hypothetical
     state of facts.
Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-41 (1937)
(internal citations omitted); see also Medimmune, Inc. v.
Genentech, Inc., 549 U.S. 118, 127 (2007) (“Basically, the
question in each case is whether the facts alleged, under all
the circumstances, show that there is a substantial con-
troversy, between parties having adverse legal interests,
of sufficient immediacy and reality to warrant the
issuance of a declaratory judgment.”), quoting Maryland
Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941).
  To avoid Rooker-Feldman, plaintiffs argue that they
do not want the federal courts to reverse the state court
decision but instead to consider the abstract question
whether the state court’s decision is consistent with
the U.S. Constitution, without reaching any decision
about how that consistency or inconsistency actually
No. 11-3776                                                11

applies to IPD 1019. If the district court issued a declara-
tory judgment in plaintiffs’ favor, that judgment would
not provide “specific relief through a decree of a con-
clusive character.” Rather, as plaintiffs admit, “if this
Court rules in plaintiffs’ favor, plaintiffs can renew their
case in state court and defendants would be free to chal-
lenge again the Circuit Court’s decision that the Chicago
City Council had violated its own laws.” Thus, the de-
claratory judgment plaintiffs seek would be merely
“an opinion advising what the law would be based upon
a hypothetical state of facts,” which plaintiffs would
then hope to use to renew their case in state court. Such
an advisory opinion is beyond the district court’s power.
  Plaintiffs protest that it is “clear that a state court does
not have final authority to interpret the United States
Constitution and the rights it provides.” That statement
is true but does not provide the basis for federal dis-
trict court jurisdiction in this matter. That’s the point of
Rooker-Feldman: “a decision by a state court, however
erroneous, is not itself a violation of the Constitution
actionable in federal court.” Homola v. McNamara, 59
F.3d 647, 650 (7th Cir. 1995); see also Leaf v. Supreme Court
of Wisconsin, 979 F.2d 589, 596 (7th Cir. 1992) (“district
courts have no jurisdiction ‘over challenges to state-
court decisions in particular cases arising out of judicial
proceedings even if those challenges allege that the
state court’s action was unconstitutional’ ”), quoting
Feldman, 460 U.S. at 486. Litigants who have exhausted
their federal constitutional claims in state court may
seek review of the state court decision in the Supreme
Court of the United States. 28 U.S.C. § 1257; see also
12                                                 No. 11-3776

Rooker, 263 U.S. at 415-16; Remer, 205 F.3d at 996 (“The
Rooker-Feldman doctrine precludes federal jurisdiction
over these claims because, no matter how erroneous or
unconstitutional the state court judgment may be, the
Supreme Court of the United States is the only federal
court that could have jurisdiction to review a state court
judgment.”).
   Count I as pled in the complaint is barred by Rooker-
Feldman, and plaintiffs’ attempt to recast Count I as an
“independent constitutional challenge” is barred by the
“case or controversy” requirement. In the face of those
obstacles, plaintiffs pivot again and attempt to tie Count I
back to the alleged injury caused by IPD 1019. But linking
their federal claim back to that alleged injury cannot
save Count I. Plaintiffs directly challenged IPD 1019
in Counts II and III of their complaint, which the district
court properly dismissed as barred by res judicata, a
conclusion that plaintiffs do not challenge on appeal.
If Count I were recast as a direct challenge to IPD 1019,
it would face the same fate. See Hicks v. Midwest Transit,
Inc., 479 F.3d 468, 471 (7th Cir. 2007) (under Illinois law,
res judicata applies where the claim involves the same
parties as the state court litigation; there is an identity
in the causes of action; and there was a final judgment
in the state court litigation, although federal courts
will make an exception where plaintiff did not have a
full and fair opportunity to litigate the claim in state court).
  Plaintiffs argue that Count I is not barred by res judicata
because the Illinois Appellate Court’s decision went
“far beyond” the issue presented in plaintiffs’ state com-
No. 11-3776                                             13

plaint. According to plaintiffs, “because the sweeping
ruling of the Illinois Appellate Court imposes a con-
tinuing deprivation of both plaintiffs’ rights and those
of other property owners, it would be inequitable to
apply preclusion principles here to prevent plaintiffs
from obtaining this Court’s review . . . .” In oral argu-
ment, plaintiffs said they are aware of no state court
decision holding that a legislative body is free to violate
its own laws. Thus, plaintiffs contend, equitable con-
siderations weigh in favor of not dismissing Count I
on res judicata grounds.
  Plaintiffs’ concerns are exaggerated. The state court
held only that a conflict between ordinances, without
more, does not constitute a denial of due process.
Plaintiffs suggest that this conflict between earlier and
later legislation is unprecedented, but it is common-
place. There is a very well-developed body of the law of
statutory interpretation concerning apparent conflicts
between earlier and later legislation by the same legisla-
tive body. See, e.g., William N. Eskridge, Jr., Philip P.
Frickey & Elizabeth Garrett, Legislation and Statutory
Interpretation 273-75 (2000) (“Statutory Conflicts (No
Repeals by Implication; Last Enacted Rule; Specific over
General”); id. at 273 (“As numerous and various as they
are in our polity, statutes are bound to collide. Some
rules of thumb seek to avoid unnecessary collisions.”).
The current edition (the seventh) of the venerable Suther-
land on Statutory Construction has hundreds of pages
in Chapters 22 and 23 on the myriad ways in which
new statutes amend, repeal, or otherwise interact with
older statutes. Nothing more is alleged here.
14                                               No. 11-3776

   Moreover, many federal cases hold that a state’s viola-
tion of a state statute does not, as such, violate the
federal Constitution. As we explained in Archie v. City
of Racine:
     [Plaintiff’s argument] is another form of the conten-
     tion that the Constitution requires a state to obey its
     own law. A reader could see in the phrase “due pro-
     cess of law” a requirement of “obedience to law,” and
     there is some historical support for such a view, see
     Murray’s Lessee v. Hoboken Land & Improvement Co., 59
     U.S. (18 How.) 272 (1856), at least to the extent “law”
     meant procedures established by law. The phrase
     does not have such a meaning for the contemporary
     Court, however, for that body has rejected the equiva-
     lence repeatedly, e.g., Barney v. City of New York, 193
     U.S. 430 (1904); Herbert v. Louisiana, 272 U.S. 312, 316
     (1926); Snowden v. Hughes, 321 U.S. 1, 11 (1944); Davis
     v. Scherer, 468 U.S. 183, 193-96 (1984).
847 F.2d 1211, 1216 (7th Cir. 1988) (en banc); see also
Snowden, 321 U.S. at 11 (“Mere violation of a state
statute does not infringe the federal Constitution. And
state action, even though illegal under state law, can be
no more and no less constitutional under the Four-
teenth Amendment than if it were sanctioned by the
state legislature.”) (internal citations omitted); Garcia v.
Kankakee County Hous. Auth., 279 F.3d 532, 535 (7th
Cir. 2002) (“a unit of state or local government does not
violate the federal Constitution just because it violates
a state or local law, including the law of contracts”);
Archie, 847 F.3d at 1217 (“A state ought to follow its law,
No. 11-3776                                             15

but to treat a violation of state law as a violation of the
Constitution is to make the federal government the en-
forcer of state law.”).


III. Conclusion
  Because Count I of plaintiffs’ federal complaint has
been pled to seek federal court review of a state court’s
decision, Count I is barred by the Rooker-Feldman doc-
trine. The judgment of the district court dismissing
Count I for lack of jurisdiction is therefore A FFIRMED.




                          8-30-12